Title: To Thomas Jefferson from John Barnes, 14 September 1801
From: Barnes, John
To: Jefferson, Thomas


Sir
George Town 14th Sepr 1801—
By not being favd: with a letter, last week, was probably owing—to my supposed Absence.—since my last of the 7th. (with inclosed sketch.) paymt: & receivals—the former have been reduced $2089.23. as at foot. that of Mr Gilpin was paid by Mr Rapin—at Alexandria on his own a/c last week: and the Liqueurs he took charge off.—
On the 10th I was favd: with a 2d letter from Doctr Edwards inclosing me Mr Hanses a/c $1206. the Box—with Harness—already Arrived, & Mr Dougherty have charge of it to Clean &c.—I have replied to Dr Edward & Assured him. that Order would be taken to discharge Mr Hanse’s a/c—and to make sure (if possible) of the Picture: in time for me to secure & ship it. while in Philada. I wrote a Complimentary letter to Mr. Stewart. that my friend Doctr. Edwards—in his Neighbourhood—would wait on him—for the purpose of preparing a frame. & Case. for your Portrait against my expected Arrival. latter End of this month. in Order to its being shipped to Richmond & from thence conveyed to your seat at Monticello—as directed: that I. should pay him my personal respects &c. on my Arrival—Copy of which—I inclosed Doctr Edwards for his Govermt.—all which—I hope—may have the desired effect—
Of your Geo: Town debits—Only Carpenters, for $100—(who have not called.) exclusive of the Book binder and exten. househd: expenditures are Adjusted. and wait, your next particulars—for the Arranging & adjustmt. of them at Philada.


Suppose Robert & Jones for
$268.12.


as well Mr Hanse on a/c say—
 600— 



$868.12.


I could very well send from hence before I set out, say. 8 or 10th Oct. Colum: drafts on B, US. dont seem so Currt: lately—as heretofore?
with perfect Esteem—I am Sir your most Obt. H St.
John Barnes
